Exhibit 10.13 FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “ Amendment ”) is entered into as of December 30, 2013, by and among HARVEST CAPITAL CREDIT CORPORATION , a Delaware corporation (“ Borrower ”), each of the financial institutions from time to time party hereto (individually each a “ Lender ” and collectively the “ Lenders ”) and CAPITALSOURCE BANK , a California industrial bank (“ CapitalSource ”), as administrative, payment and collateral agent for itself, as a Lender and for the other Lenders (together with its successors and assigns in such capacities, “ Agent ”). R E C I T A L S: WHEREAS, Borrower, Agent and the Lenders have entered into that certain Loan and Security Agreement, dated as of October 29, 2013 (as may be further amended, restated, supplemented or otherwise modified from time to time, the “ Loan Agreement ”), pursuant to which Agent and Lenders made certain financial accommodations to Borrower in a maximum principal amount of $55,000,000.00 (the “ Loan ”). WHEREAS, Borrower has requested, and Agent and Lenders hereby agree to, among other things, modify certain terms and provisions of the Loan Agreement, on the terms and conditions set forth in this Amendment. NOW, THEREFORE , in consideration of the above-premises and other good and valuable consideration, the parties hereto covenant and agree as follows: 1.The foregoing recitals are incorporated herein by reference. 2.All capitalized terms used in this Amendment and not otherwise defined herein shall have the meaning ascribed thereto in the Loan Agreement (as amended hereby). 3.
